In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00007-CR

CHRISTOPHER ARRON BOECKERS,                 §    On Appeal from the 396th District
Appellant                                        Court

                                            §    of Tarrant County (1534440D)

V.                                          §    February 6, 2020

                                            §    Per Curiam

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment and incorporated order to

withdraw funds are modified to reduce the amount of reparations owed to $360. It is

ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM